
	
		II
		112th CONGRESS
		1st Session
		S. 1948
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2011
			Mr. Pryor (for himself
			 and Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish an Innovation in Investment pilot program,
		  to improve and expand a national registered apprenticeship program, to provide
		  for State Workforce Education and Training Advisory Committees, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Workforce Innovation for New Jobs
			 and Applied Education Act or the WIN Jobs and Applied Education
			 Act.
		2.Innovation in
			 Investment pilot program
			(a)In
			 generalSubtitle D of title I
			 of the Workforce Investment Act of 1998 is amended by inserting after section
			 173A (29 U.S.C. 2918a) the following:
				
					173B.Innovation in
				Investment pilot program
						(a)EstablishmentThe
				Secretary shall establish and carry out a pilot program, to be known as the
				Innovation in Investment pilot program, through which the Secretary shall make
				grants as described in subsection (b), in order to facilitate the provision of
				workforce development activities through public-private partnerships.
						(b)Grants to
				eligible consortia
							(1)In
				generalIn carrying out the national program, the Secretary shall
				make grants on a competitive basis to eligible consortia in covered States to
				enable the consortia to establish and support State Innovation in Investment
				pilot programs.
							(2)Number and
				renewability of grantsThe Secretary shall make the grants to not
				more than 5 consortia and in amounts of not more than $3,500,000 per grant. The
				Secretary shall not renew a grant made to a consortium under this
				subsection.
							(c)Eligible
				consortia
							(1)Eligible
				consortium
								(A)In
				generalTo be eligible to receive a grant under this section, a
				consortium shall include—
									(i)an eligible
				institution, which shall serve as the lead applicant for the grant;
									(ii)1 or more
				businesses that are representative of a local area in which the training will
				be provided;
									(iii)1 or more
				representatives of the State or local workforce investment system; and
									(iv)1 or more
				secondary schools (as defined in section 9101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7801)), area career and technical education
				schools (as defined in section 3 of the Carl D. Perkins Career and Technical
				Education Act of 2006 (20 U.S.C. 2302)), or institutions of higher education
				(as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
				1001(a)) that provide a 2-year program described in section 101(a)(3) of such
				Act (20 U.S.C. 1001(a)(3)).
									(B)Multiple
				representativesTo the maximum extent practicable, the eligible
				institution shall ensure that the eligible consortium includes more than one
				representative—
									(i)of entities
				described in subparagraph (A)(ii);
									(ii)of entities
				described in subparagraph (A)(iii); and
									(iii)of entities
				described in subparagraph (A)(iv).
									(2)Community
				collegeIn this section the term community college
				means a community college, as defined in section 3301 of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 7011).
							(3)Covered
				States
								(A)In
				generalIn this section, the term covered State
				means a State—
									(i)for which the
				percentage of individuals in the State in households with household incomes at
				or below the poverty line, is greater than the percentage of individuals in the
				United States in such households, as determined on the basis of data from the
				Bureau of the Census;
									(ii)in which the
				percentage of the adult population with a baccalaureate degree is not more than
				25 percent; and
									(iii)that meets such
				other measures as the Secretary may determine to be appropriate.
									(B)DefinitionIn
				this paragraph, the term poverty line has the meaning given the
				term in section 673 of the Community Services Block Grants Act (42 U.S.C.
				9902).
								(4)Eligible
				institutionIn this section, the term eligible
				institution means—
								(A)a local board, in
				partnership with 1 or more community colleges, at which training programs will
				occur under a grant described in subsection (b);
								(B)a community
				college district, established by a State as a separate entity or governed by a
				community education board;
								(C)a State community
				college system; or
								(D)a community
				college.
								(d)ApplicationsIn
				order for a consortium to be eligible to receive a grant under this section, an
				eligible institution shall submit an application to the Secretary on behalf of
				the consortium at such time, in such manner, and containing such information as
				the Secretary shall require, including—
							(1)a description of
				the training program to be carried out;
							(2)a description of
				clear, relevant, and practical objectives for the program, including how the
				program will ensure integration of Federal, State, and local activities, train
				workers for high-wage and high-skill employment, maximize the return on public
				investment in the program, involve the private sector, and integrate external
				learning opportunities with classroom education;
							(3)a description of
				how the consortium will facilitate development of a 21st century workforce in
				the State in which the consortium operates; and
							(4)(A)standards, agreed on by
				all members of the consortium, for data collection on and evaluation of the
				performance of the program and participants in the program; and
								(B)assurances that the consortium will
				participate in evaluations of that performance by the Secretary.
								(e)Use of
				funds
							(1)Training
				programA consortium that receives a grant under this section
				shall use the funds made available under the grant—
								(A)to support the
				development or expansion of a training program that is designed to enable
				participants to obtain employment (including pre-employment training, career
				counseling, or training that leads to skill certification, as determined by the
				Secretary);
								(B)to provide
				educational assistance described in paragraph (3)(B) through an eligible
				institution in the consortium for such a program; and
								(C)to otherwise
				support participation in—
									(i)internship or
				cooperative activities approved by the consortium and described in an
				application submitted under subsection (d); or
									(ii)a registered
				apprenticeship program carried out under the Act of August 16, 1937 (commonly
				known as the National Apprenticeship Act;
				50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
									(2)ParticipantsThe
				consortium shall provide training to unemployed individuals, or to
				postsecondary students who are not seeking a baccalaureate degree.
							(3)Eligible
				institutionsAn eligible institution that is part of the
				consortium shall provide, for a participant whose participation in the program
				leads to a degree, or to the extent practicable, to industry or professional
				certification or licensure—
								(A)course credit for
				the training provided through such program; and
								(B)reimbursement, in
				the form of educational assistance within the meaning of section 127(c)(1) of
				the Internal Revenue Code of 1986, for part or all of the expenses covered by
				subparagraph (A) of that section, at the institution and related to the
				program.
								(f)Limit on
				administrative costsNot more than 10 percent of the funds made
				available through grants received under this section shall be used to pay for
				administrative costs.
						(g)Assessment and
				reports
							(1)AssessmentThe
				eligible institution in an eligible consortium that receives a grant under this
				section for a program shall carry out data collection concerning and assessment
				of the program.
							(2)ReportsThe
				eligible institution shall submit interim and final reports to the State in
				which the consortium operates, to the Secretary of Labor, and to the
				appropriate committees of Congress, containing a summary of the data and the
				results of the assessment. The reports shall include a description of the
				program, the stated objectives of the program, information on best practices
				and lessons learned from the program, information that describes how the
				businesses in the consortium helped to develop the program and curriculum for
				the program, information that describes the education gained by and employment
				outcomes of participants, recommendations regarding incentives for business and
				educational institutions to participate in similar programs and to carry out
				programs that complement and incorporate successful programs and resources to
				the extent practicable, and other relevant data that may be required by the
				Secretary of Labor. The eligible institution shall submit the interim report
				not later than 3 years after the date on which the grant is made, and the final
				report not later than 18 months after the end of the
				program.
							.
			(b)Authorization
			 of appropriationsSection 174 of the Workforce Investment Act of
			 1998 (29 U.S.C. 2919) is amended by adding at the end the following:
				
					(d)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out section 173B such sums as may be necessary for fiscal year 2012 and
				each subsequent fiscal
				year.
					.
			3.Registered
			 apprenticeship programs
			(a)ProgramsThe Act of August 16, 1937 (commonly known
			 as the National Apprenticeship Act; 50
			 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) is amended by inserting after
			 section 3 the following:
				
					3A.Registered
				apprenticeship programs
						(a)DefinitionIn
				this section:
							(1)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 101(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1001(a)).
							(2)National
				apprenticeship programThe term national apprenticeship
				program means the collective program carried out under this Act.
							(3)Registered
				apprenticeship programThe term registered apprenticeship
				program means a program registered under this Act.
							(b)Dissemination
				of information
							(1)Dissemination
				by Secretary of LaborThe Secretary of Labor, acting through the
				Administrator of the Office of Apprenticeship of the Department of Labor, shall
				disseminate information on the national apprenticeship program (referred to in
				this paragraph as apprenticeship information) widely and publicly,
				and make every reasonable effort to increase awareness of that program. The
				information disseminated shall contain, at a minimum, information on regionally
				available registered apprenticeship programs, requirements and benefits of each
				registered apprenticeship program, and the application and selection process
				for each such program.
							(2)Dissemination
				by Secretary of Education
								(A)Electronic
				informationWhen disseminating any electronic information
				designed to help students prepare for graduation from secondary school, the
				Secretary of Education shall include apprenticeship information.
								(B)Print
				informationThe Secretary of Education shall disseminate
				apprenticeship information to State educational agencies, local educational
				agencies, institutions of higher education, and relevant State agencies. The
				agencies and institutions described in this subparagraph shall, as a condition
				of receiving funding directly or indirectly from the Department of Education,
				distribute the information to students preparing for graduation from a
				secondary school or such an institution.
								(c)Expansion pilot
				program
							(1)In
				generalThe Secretary of Labor, acting through the Administrator
				of the Office of Apprenticeship, and in consultation with the Secretary of
				Education (referred to in this subsection as the Secretaries)
				shall establish a pilot program to expand the national apprenticeship program,
				by evaluating additional programs, in additional sectors, for approval as
				registered apprenticeship programs. The pilot program shall be designed to
				expand the sectors with registered apprenticeship programs, to include new and
				evolving sectors, such as green technology, engineering, communications, health
				care, information technology, energy, and disaster and emergency preparedness.
				The Secretary of Labor shall carry out the pilot program for a period of not
				less than 5 years.
							(2)EvaluationsThe
				Secretary of Labor shall establish and use clear, consistent, and relevant
				measures for evaluation of the quality and effectiveness of programs proposed
				for registration under the pilot program. The measures shall include measures
				for evaluating the quality and effectiveness of the curriculum and training
				associated with a proposed program, and the performance of the program with
				respect to performance standards, completion rates for program participants
				(for the program and related education), number of participants entering
				employment, credentials and certifications granted, and the transferability of
				the credentials and certifications.
							(3)Study and
				reports
								(A)StudyIn
				addition to collecting data in connection with the evaluations, the Secretary
				of Labor shall study the program. In conducting the study, the Secretary of
				Labor shall collect data to determine the extent to which the programs
				registered under the pilot program efficiently and effectively prepared
				participants for employment, and shall examine how to encourage more
				individuals, partners, and sponsors to participate in the national
				apprenticeship program.
								(B)ReportsNot
				later than 3 years after the date of the establishment of the pilot program,
				and not later than 18 months after the end of the pilot program, the Secretary
				of Labor shall submit a report to Congress containing the results of the
				study.
								(d)Creditable
				programs
							(1)In
				generalThe Secretary of Labor or the Secretary of Education, as
				appropriate (referred to in this subsection as the appropriate
				Secretary) may approve an eligible program as a creditable program, with
				respect to a tax credit under section 45S of the Internal Revenue Code of
				1986.
							(2)Eligible
				programsIn this subsection:
								(A)Cooperative
				programThe term cooperative program means an
				existing or new program that—
									(i)is carried out by
				a partnership including at least 1 business, and 1 institution of higher
				education;
									(ii)meets such
				skills and education standards as the appropriate Secretary shall establish for
				such a program; and
									(iii)(I)provides training that
				leads to industry or professional certification or licensure, as determined by
				the appropriate Secretary; or
										(II)is similar to a registered
				apprenticeship program.
										(B)Covered
				registered apprenticeship programThe term covered
				registered apprenticeship program means a registered apprenticeship
				program that is carried out by a partnership including a business and an
				institution of higher education.
								(C)Eligible
				programThe term eligible program means a covered
				registered apprenticeship program or a cooperative program.
								(3)Approval
				levels
								(A)Level 1
				creditable programTo be approved as a level 1 creditable
				program—
									(i)an eligible
				program shall employ participants who—
										(I)attend the
				institution of higher education that is part of the partnership, which shall be
				a local institution of higher education and shall provide course credit for the
				training provided through such program; and
										(II)work not less
				than 20 hours per week for the business in the partnership; and
										(ii)the Secretary of
				Labor and the Governor of the State in which the eligible program operates
				shall certify that the specific skills and education provided through the
				program are needed in the local area, as defined in section 101 of the
				Workforce Investment Act of 1998 (29 U.S.C. 2801), in which the program
				operates, and that need is not being fulfilled by other training
				programs.
									(B)Level 2
				creditable programTo be approved as a level 2 creditable
				program—
									(i)an eligible
				program shall meet the requirements of subparagraph (A)(i);
									(ii)the Secretary of
				Labor and the Governor of the State in which the eligible program operates
				shall make the certifications described in subparagraph (A)(ii) for the
				program; and
									(iii)the institution
				of higher education in the partnership carrying out the eligible program shall
				meet the requirements of subparagraph (A)(i)(I) and provide the program as a
				2-year program described in section 101(a)(3) of the Higher Education Act of
				1965 (20 U.S.C. 1001(a)(3)).
									(4)Educational
				assistance
								(A)Institutions in
				partnershipsTo the extent practicable, an institution of higher
				education in a partnership carrying out a creditable program shall provide
				educational assistance to participants in the program to reduce or pay for
				educational costs at the institution.
								(B)Standards for
				significant educational assistanceThe Secretary of Education
				shall issue standards specifying the percentage, of such a participant's
				educational costs at an institution of higher education for a creditable
				program, that a business in the partnership carrying out the program shall
				provide in order to be eligible to receive a tax credit under section 45S of
				the Internal Revenue Code of 1986 for educational assistance. A business that
				provides less than that percentage shall not be eligible to receive the tax
				credit under that section for any educational assistance to that
				participant.
								.
			(b)Tax credit for
			 apprenticeship program expenses of qualified employers
				(1)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
					
						45S.Credit for
				apprenticeship program expenses of qualified employers
							(a)General
				ruleFor purposes of section 38, in the case of a qualified
				employer, the apprenticeship program expenses credit determined under this
				section for any taxable year with respect to each qualified employee is an
				amount equal to the sum of—
								(1)the taxes paid by
				such employer under section 3111 or 3221 with respect to such employee for such
				taxable year, and
								(2)the amount of any
				educational assistance (within the meaning of section 127(c)(1)) paid or
				incurred by such employer with respect to such employee for such taxable year,
				to the extent such amount exceeds the percentage established by the Secretary
				of Education under section 3A(d)(4)(C) of the Act of August 16, 1937 (commonly
				known as the National Apprenticeship Act;
				50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
								(b)Special
				rules
								(1)Limitation to 3
				years of expensesThe expenses described in paragraphs (1) and
				(2) of subsection (a) shall be taken into account for not more than 3 years
				with respect to any qualified employee.
								(2)Increased
				credit for certain programs
									(A)Exception for
				certain programsIn the case of a qualified employee who is
				participating in a level 2 creditable program described in subparagraph (B) of
				section 3A(d)(3) of the Act of August 16, 1937 (commonly known as the
				National Apprenticeship Act; 50 Stat. 664,
				chapter 663; 29 U.S.C. 50 et seq.), the amount of the credit determined
				(without regard to this subparagraph and subparagraph (B)) under subsection (a)
				shall be multiplied by 2.
									(B)Exception for
				critical need areasIn the case of a qualified employee who
				resides in a local area that is certified by the Secretary of Labor (according
				to regulations prescribed by such Secretary) as having critical employment
				needs based on educational, economic, and population factors, the amount of the
				credit determined (without regard to this subparagraph and subparagraph (A))
				under subsection (a) shall be multiplied by 3. Subparagraph (A) shall not apply
				with respect to a qualified employee to whom this subparagraph applies.
									(c)Qualified
				employer
								(1)In
				generalFor purposes of this section, the term qualified
				employer means an employer that, during the taxable year for which the
				credit under this section is determined, is participating in a creditable
				program described in subparagraph (A) or (B) of section 3A(d)(3) of the Act of
				August 16, 1937 (commonly known as the National Apprenticeship
				Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et
				seq.).
								(2)Partial taxable
				yearsIf an employer does not participate in such a creditable
				program for the employer's entire taxable year, then only expenses described in
				paragraphs (1) and (2) of subsection (a) with respect to the portion of the
				taxable year during which such employer participates in such a program shall be
				taken into account under subsection (a).
								(d)Qualified
				employeeFor purposes of this section—
								(1)In
				generalThe term qualified employee means, with
				respect to any taxable year, an employee of a qualified employer who—
									(A)during such
				taxable year is enrolled in a creditable program described in subsection (c)(1)
				at the institution of higher education (within the meaning of section 101(a) of
				the Higher Education Act of 1965) which is part of the partnership with the
				qualified employer and which is a local institution of higher education,
									(B)is eligible for
				course credit for the training provided through such program,
									(C)works not less
				than 20 hours per week as an employee of the qualified employer as part of such
				program, and
									(D)is still employed
				as part of such program by the qualified employer on the date that is 1 year
				after the date on which the employee begins participation in such program with
				the employer.
									(2)Recapture in
				case of termination of employmentIn the case of an employee
				whose employment as part of such creditable program is terminated by the
				qualified employer before the date that is 1 year after the date on which the
				employee begins participation in such program with the employer—
									(A)no expenses with
				respect to such employee shall be taken into account under subsection (a) for
				the taxable year in which such employment is terminated, and
									(B)the tax under
				this chapter for the taxable year in which such employment is terminated shall
				be increased by the aggregate credits (if any) allowed under section 38(a) for
				prior taxable years by reason of this section with respect to such
				employee.
									(e)Denial of
				double benefitNo deduction shall be allowed under this chapter
				for any amount taken into account in determining the credit under this
				section.
							(f)Election not To claim creditThis section shall not apply to a taxpayer
				for any taxable year if such taxpayer elects to have this section not apply for
				such taxable
				year.
							.
				(2)Credit to be
			 part of general business creditSection 38(b) of the Internal
			 Revenue Code of 1986 is amended by striking plus at the end of
			 paragraph (35), by striking the period at the end of paragraph (36) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
					
						(37)the
				apprenticeship program expenses credit determined under section
				45S(a).
						.
				(3)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
					
						
							Sec. 45S. Credit for apprenticeship program expenses of
				qualified
				employers.
						
						.
				(4)Effective
			 dateThe amendments made by this subsection shall apply to taxes
			 paid under section 3111 or 3221 of the Internal Revenue Code of 1986, and
			 expenses paid or incurred, after the date of the enactment of this Act.
				4.State Workforce
			 Education and Training Advisory CommitteesSection 134(a)(2) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2864(a)(2)) is amended—
			(1)in subparagraph
			 (B)—
				(A)in clause (v), by
			 striking and at the end;
				(B)in clause (vi),
			 by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(vii)to the extent
				practicable, establishing or designating, and supporting, a Workforce Education
				and Training Advisory Committee described in subparagraph
				(C).
						;
				and
				(2)by adding at the
			 end the following:
				
					(C)Advisory
				Committee
						(i)In
				generalThe State shall designate a State agency that shall
				establish or designate, and support, using funds described in subparagraph (B),
				a Workforce Education and Training Advisory Committee (referred to in this
				subparagraph as the Advisory Committee) for the State.
						(ii)CompositionThe
				Advisory Committee shall consist of members appointed by the Governor,
				including—
							(I)representatives
				of State agencies;
							(II)representatives
				of local agencies;
							(III)representatives
				of institutions of higher education, as defined in section 101(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1001(a));
							(IV)representatives
				of businesses;
							(V)representatives
				of State boards and local boards;
							(VI)representatives
				of community-based organizations; and
							(VII)representatives
				of other relevant stakeholders.
							(iii)ChairpersonThe
				representative of the designated State agency shall serve as the Chairperson of
				the Advisory Committee.
						(iv)General
				dutiesThe Advisory Committee shall—
							(I)consult with the
				Secretary of Education and the Secretary of Labor regarding workforce
				development in the State; and
							(II)develop and
				recommend a comprehensive strategy for the State for education, employment and
				training activities, and other workforce development activities.
							(v)Periodic
				responsibilitiesPeriodically, the Advisory Committee
				shall—
							(I)identify and
				evaluate initiatives in the State involving education, employment and training
				activities, or other workforce development activities, and related strategic
				partnerships;
							(II)issue
				recommendations encouraging the adoption of nationally recognized or
				State-recognized career readiness certification programs;
							(III)assess the
				level of integration and coordination of Federal, State, and local workforce
				development initiatives within the State;
							(IV)assess the
				comprehensive strategy described in clause (iv)(II) that is adopted by the
				State;
							(V)compile and
				disseminate information on best practices for workforce development activities,
				obtained from entities represented on the Advisory Committee; and
							(VI)make
				recommendations on workforce development activities to Federal, State, and
				local policymakers.
							(vi)ReportsNot
				later than 2 years after the initial appointment of all members of the Advisory
				Committee, and every 2 years thereafter, the Advisory Committee shall prepare
				and submit to the Secretary of Education and the Secretary of Labor a report
				containing the results of the evaluation and assessments, the information,
				described in clause (v), and the recommendations described in clauses (iv) and
				(v).
						.
			
